Title: Edward Caffarena to Thomas Jefferson, 5 September 1814
From: Caffarena, Edward
To: Jefferson, Thomas


           Sir,  Genoa 5th 7ber 1814. American Consular Office
          I avail myself of the favorable occasion per Mr Baker now here with family, to have the honor to address you, and to pray you, Sir to receive a few select seeds of choiced flowers and plants produced on this soil, I hope they may prove
			 fruitful in yours, if So, it will afford me the highest gratification to remit you Annual samples.
          Praying you Sir to excuse this liberty I have the honor to be with the utmost respect
          Sir
          Your Most Obedient and humble Servant.Edward Caffarena
        